 

--------------------------------------------------------------------------------

Back to Form 8-K [form8-k.htm]
 
Exhibit 10.3
 


WELLCARE HEALTH PLANS, INC.


NON-QUALIFIED STOCK OPTION AGREEMENT
FOR
THOMAS F. O’NEIL III
 
Agreement
 
1.                      Grant of Option.  WellCare Health Plans, Inc. (the
“Company”) hereby grants, as of April 1, 2008, to Thomas F. O’Neil III (the
“Optionee”) an option (the “Option”) to purchase up to 100,000 shares of the
Company’s Common Stock, $0.01 par value per share (the “Shares”), at an exercise
price per share equal to $39.70 (the “Option Price”).  The Option is being
granted as an “employee inducement award” within the meaning of Section 303A(8)
of the New York Stock Exchange Listed Company Manual.  The Option shall be
subject to the terms and conditions set forth herein.  The Option is a
non-qualified stock option, and not an incentive stock option conforming to the
requirements of Section 422 of the Code.  The Optionee agrees to be bound by all
of the terms and conditions hereof and all applicable laws and regulations.
 
2.                      Definitions.  
 
i.           “Board” means the Board of Directors of the Company.
 
ii.           “Cause” shall have such meaning as otherwise set forth in the
Employment Agreement.
 
iii.           “Change in Control” shall have such meaning as otherwise set
forth in the Employment Agreement.
 
iv.           “Code” means the Internal Revenue Code of 1986, as amended.
 
v.           “Committee” means the Compensation Committee of the Board.
 
vi.           “Common Stock” means the Common Stock, par value $.01 per share,
of the Company, and any other shares into which such stock may be changed by
reason of a recapitalization, reorganization, merger, consolidation or any other
change in the corporate structure or capital stock of the Company.
 
vii.           “Competition” is deemed to occur if a person whose employment
with the Company or its Subsidiaries has terminated engages as an officer,
director, shareholder, owner, partner, joint venturer, or in any managerial
capacity, whether as an employee, independent contractor, consultant or advisor
(paid or unpaid), or as a sales representative, or otherwise participates, in
each case, in any business that sells, markets, or provides any benefits or
services within any state in which the Company, Comprehensive Health Management,
Inc. or their respective subsidiaries (each, a “WellCare Company”) is doing
business at the time the Optionee ceases to be employed by the Company that are
in direct competition with the benefits or services provided by such WellCare
Company in such state.
 
viii.                      “Disability” means a disability that would entitle an
eligible participant to payment
 

 
 

--------------------------------------------------------------------------------

 

of monthly disability payments under any Company disability plan or any
agreement between the eligible participant and the Company as otherwise
determined by the Committee.
 
ix.           “Employment Agreement” means the employment agreement dated April
1, 2008 between the Optionee, the Company and Comprehensive Health Management,
Inc., a Florida corporation (“CHMI”).
 
x.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
xi.           “Fair Market Value” of a share of Common Stock of the Company
means, as of the date in question, the officially-quoted closing selling price
of the stock (or if no selling price is quoted, the bid price) on the principal
securities exchange on which the Common Stock is then listed for trading
(including for this purpose the Nasdaq National Market) (the “Market”) for the
applicable trading day or, if the Common Stock is not then listed or quoted in
the Market, the Fair Market Value shall be the fair value of the Common Stock
determined in good faith by the Board; provided, however, that when shares
received upon exercise of an option are immediately sold in the open market, the
net sale price received may be used to determine the Fair Market Value of any
shares used to pay the exercise price or applicable withholding taxes and to
compute the withholding taxes.
 
xii.                      “Good Reason” shall have such meaning as otherwise set
forth in the Employment Agreement.
 
xiii.                      “Subsidiary” means a corporation or other entity of
which outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentage as may be approved by the
Committee, are owned directly or indirectly by the Company.
 
3.                      Exercise Schedule.  Except as otherwise provided in
Sections 6 and 7 of this Agreement, the Option is exercisable in installments as
provided below, which shall be cumulative. To the extent that the Option has
become exercisable with respect to a percentage of Shares as provided below, the
Option may thereafter be exercised by the Optionee, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. The Option shall vest in equal annual installments on each of April,
2009, 2010, 2011 and 2012 (each, a “Vesting Date”) provided that the Optionee’s
employment or service with the Company and its Subsidiaries during the period
beginning on April 1, 2008 continues through and on the applicable Vesting Date.
 
Notwithstanding anything contained herein to the contrary, once the Option has
vested and become exercisable with respect to 100% of the Shares, then the
Option shall be fully vested and the provisions of the preceding sentence shall
cease to apply.
 
Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s employment or service with the Company and its
Subsidiaries, any unvested portion of the Option shall terminate and be null and
void.
 

 
- 2 -

--------------------------------------------------------------------------------

 

4.           Method of Exercise.  The vested portion of this Option shall be
exercisable in whole or in part in accordance with the exercise schedule set
forth in Section 3 hereof by delivery of written notice by the Optionee which
shall state the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised (which number must be a whole number),
and such other representations and agreements as to the holder’s investment
intent with respect to such Shares as may be required by the Company pursuant to
the provisions of the Plan.  Such written notice shall be signed by the Optionee
and shall be delivered in person or by certified mail to the Secretary of the
Company.  The Optionee shall deliver, together with the written notice, payment
of the Option Price.  This Option shall be deemed to be exercised after both (a)
receipt by the Company of such written notice accompanied by the Option Price
and (b) arrangements that are satisfactory to the Committee in its sole
discretion have been made for Optionee’s payment to the Company of the amount,
if any, that is necessary to be withheld in accordance with applicable Federal
or state withholding requirements.  No Shares will be issued pursuant to the
Option unless and until such issuance and such exercise shall comply with all
relevant provisions of applicable law, including the requirements of any stock
exchange (including the New York Stock Exchange) or interdealer quotation system
upon which the Shares then may be traded.
 
5.                      Method of Payment.    Payment of the Option Price shall
be by any of the following, or a combination thereof, at the election of the
Optionee:  (a) in cash (including check, bank draft, money order or wire
transfer of immediately available funds), (b) by delivery of outstanding shares
of Common Stock with a Fair Market Value on the date of exercise equal to the
aggregate exercise price payable with respect to the Options’ exercise, (c) to
the extent permissible, by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board, (d) by authorizing the Company to
withhold from issuance a number of Shares issuable upon exercise of the Option
which, when multiplied by the Fair Market Value of a share of Common Stock on
the date of exercise, is equal to the Option Price payable with respect to the
portion of the Option being exercised or (e) by any combination of the
foregoing.
 
          In the event the Optionee elects to pay the Option Price pursuant to
clause (b) above, (i) only a whole number of share(s) of Common Stock (and not
fractional shares of Common Stock) may be tendered in payment, (ii) the Optionee
must present evidence acceptable to the Company that the Optionee has owned any
such shares of Common Stock tendered in payment of the Option Price (and that
such tendered shares of Common Stock have not been subject to any substantial
risk of forfeiture) for at least six months prior to the date of exercise, and
(iii) Common Stock must be delivered to the Company.  Delivery for this purpose
may, at the election of the Optionee, be made either by (A) physical delivery of
the certificate(s) for all such shares of Common Stock tendered in payment of
the Option Price, accompanied by duly executed instruments of transfer in a form
acceptable to the Company, or (B) direction to the Optionee’s broker to
transfer, by book entry, such shares of Common Stock from a brokerage account of
the Optionee to a brokerage account specified by the Company.  When payment of
the Option Price is made by delivery of Common Stock, the difference, if any,
between the Option Price payable with respect to the portion of the Option being
exercised and the Fair Market Value of the shares of Common Stock tendered in
payment (plus any applicable taxes) shall be paid in cash.  The Optionee may not
tender shares of Common Stock having a Fair Market Value exceeding the Option
Price payable with respect to the portion of the Option being exercised (plus
any applicable taxes).
 

 
- 3 -

--------------------------------------------------------------------------------

 

          In the event the Optionee elects to pay the Option Price pursuant to
clause (d) above, (i) only a whole number of Share(s) (and not fractional
Shares) may be withheld in payment and (ii) the Optionee must present evidence
acceptable to the Company that the Optionee has owned a number of shares of
Common Stock at least equal to the number of Shares to be withheld in payment of
the Option Price (and that such owned shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise.  When payment of the Option Price is made by withholding
of Shares, the difference, if any, between the Option Price payable with respect
to the portion of the Option being exercised and the Fair Market Value of the
Shares withheld in payment (plus any applicable taxes) shall be paid in
cash.  The Optionee may not authorize the withholding of Shares having a Fair
Market Value exceeding the Option Price payable with respect to the portion of
the Option being exercised (plus any applicable taxes).  Any withheld Shares
shall no longer be issuable under the Option.
 
6.                      Termination of Optionee’s Service.
 
(a)           Death or Disability.  If the Optionee ceases to be a director,
officer or employee of, or to perform other services for, the Company, CHMI or
any Subsidiary due to the Optionee’s death or Disability, the Option shall
become fully vested on the date of such cessation and shall remain exercisable
for a period of one year from the date of such cessation, but in no event after
the expiration date provided in Section 7(a) below; provided that the Option
shall immediately terminate and become null and void in the event that the
Optionee engages in Competition during such one year period, unless the Optionee
has received written consent to do so from the Company.
 
(b)           Termination for Cause.  If the Optionee’s employment or service as
a director, officer or employee of, or other performance of services for, the
Company, CHMI or any Subsidiary is terminated for Cause, the Option shall expire
and be forfeited immediately upon such termination, whether or not then
exercisable.
 
(c)           Other Termination of Service. If the Optionee ceases to be an
officer or employee of, or to perform other services for, the Company, CHMI or
any Subsidiary for any reason other than death, Disability, or Cause, the
portion of the Option that was exercisable on the date of such cessation shall
remain so for a period of 90 days after the date of such cessation, but in no
event after the expiration date provided in Section 7(a) below; provided that
the Option shall immediately terminate in the event that the Optionee engages in
Competition during such 90 day period, unless the Optionee has received written
consent to do so from the Company.
 
(d)           Termination of Service Following a Change in
Control.  Notwithstanding the foregoing, if the Optionee ceases to be an officer
or employee of, or to perform other services for, the Company, CHMI or any
Subsidiary, and the Optionee’s service was terminated (i) by the Company or CHMI
without Cause, (ii) by reason of the Optionee’s death, Disability, or retirement
(as defined under any Company or CHMI pension plan or retirement program or
termination of Optionee’s employment on retirement with the approval of the
Committee), or (iii) by the Optionee for Good Reason, in any case, within twelve
months after there is a Change in Control of the Company, then the Option shall
be immediately fully exercisable and shall remain so for the applicable period
following the Optionee’s termination of service, as described in this Section 6.

 
- 4 -

--------------------------------------------------------------------------------

 

(f)              Extension of Post-Termination of Service Exercise Period.  The
period during which the Option can be exercised after a termination of service
subject to Sections 6(a), (c), or (d) above will be extended for any period
during which the Optionee cannot exercise the Option because such an exercise
would violate an applicable Federal, state, local, or foreign law, until 30 days
after the exercise of the Option first would no longer violate an applicable
Federal, state, local, and foreign laws but in no event beyond the expiration of
the Option in accordance with Section 7(a).


7.           Other Termination of Option.
 
(a)                      Expiration of Option.  Notwithstanding anything to the
contrary, any unexercised portion of the Option shall automatically and without
notice terminate and become null and void on the tenth anniversary of the date
as of which the Option is granted.
 
(b)           Cancellation by the Committee.  Notwithstanding anything to the
contrary, in connection with any transaction of the type specified by clause (c)
of the definition of a Change in Control in the Employment Agreement, the
Committee may, in its discretion, (i) cancel the Option in consideration for
payment to the Optionee of an amount equal to the portion of the consideration
that would have  been payable to the Optionee pursuant to such transaction if
the Option had been fully exercised immediately prior to such transaction, less
the aggregate Option Price that would have been payable therefor, or (ii) if the
amount that would have been payable to the Optionee pursuant to such transaction
if the Option had been fully exercised immediately prior thereto would be equal
to or less than the aggregate Option Price that would have been payable
therefor, cancel the Option for no consideration or payment of any
kind.  Payment of any amount payable pursuant to the preceding sentence may be
made in cash or, in the event that the consideration to be received in such
transaction includes securities or other property, in cash and/or securities or
other property in the Committee’s discretion.
 
(c)           Corporate Transactions.  Notwithstanding anything to the contrary,
to the extent not previously exercised, the Option shall terminate immediately
in the event of the liquidation or dissolution of the Company.
 
8.           Transferability.  Unless otherwise determined by the Committee, the
Option granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.  The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.
 
9.           No Rights of Stockholders.  Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the
 

 
- 5 -

--------------------------------------------------------------------------------

 

Company with respect to any shares of Common Stock purchasable or issuable upon
the exercise of the Option, in whole or in part, prior to the date of exercise
of the Option.
 
10.           No Right to Continued Employment or Service.  Neither the Option
nor this Agreement shall confer upon the Optionee any right to continued
employment or service with the Company.
 
11.                      Law Governing.  This Agreement shall be governed in
accordance with and governed by the internal laws of the State of Delaware.
 
12.                      Interpretation. The undersigned Optionee hereby accepts
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under  this Agreement.
 
13.                      Notices.  Any notice under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered personally or
when deposited in the United States mail, registered, postage prepaid, and
addressed, in the case of the Company, to the Company’s Secretary at:
 
8735 Henderson Road
Renaissance Two
Tampa, FL 33634


or if the Company should move its principal office, to such principal office,
and, in the case of the Optionee, to the Optionee’s last permanent address as
shown on the Company’s records, subject to the right of either party to
designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.
 
14.           Adjustments.  In the event of a reorganization, recapitalization,
stock split, stock dividend, combination of shares, merger, consolidation,
distribution of assets, or any other change in the corporate structure or shares
of the Company, the Committee shall make such adjustment as it deems appropriate
in the number and kind of shares subject to your Option and in the Option
Price.  Any such adjustment shall be final, conclusive and binding for all
purposes of the Plan.
 
15.           Requirements of Law.
 
(a)           The Company shall not be required to sell or issue any securities
under the Option if the sale or issuance of such securities would constitute a
violation by you, the individual exercising the Option, or the Company of any
provisions of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations.  If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any securities subject to the Option upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
securities hereunder, the Option may not be exercised in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Option.  Specifically in connection with the Securities Act of 1933, as amended
(the “1933 Act”), upon the exercise of the Option, unless a registration
statement under the 1933 Act is in effect with respect to the securities covered
by the Option, the Company
 

 
- 6 -

--------------------------------------------------------------------------------

 

shall not be required to sell or issue such securities unless the Committee has
received evidence satisfactory to it that the holder of such Option may acquire
such securities pursuant to an exemption from registration under the 1933 Act
and applicable state securities laws or regulations.  Any determination in this
connection by the Committee shall be final, binding, and conclusive.  The
Company hereby agrees that, as soon as reasonably practicable following the date
(after the date of this Agreement) on which the Company becomes eligible to use
Form S-8 for the registration under the 1933 Act of the securities covered by
the Option, the Company will file a registration statement on Form S-8 to
register all of the securities covered by the Option.  Other than as set forth
in the preceding sentence, the Company shall not be obligated to take any
affirmative action in order to cause the exercise of the Option or the issuance
of securities pursuant thereto to comply with any law or regulation of any
governmental authority.  As to any jurisdiction that expressly imposes the
requirement that the Option shall not be exercisable until the securities
covered by such Option are registered or are exempt from registration, the
exercise of such Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.
 
(b)           Optionee Representations.  The Optionee hereby represents and
warrants to the Company that:  (i) the Optionee understands and accepts that the
grant of the Option by the Company to the Optionee is intended to be exempt from
registration under the 1933 Act by virtue of Section 4(2) of the 1933 Act; (ii)
the Optionee understands and accepts that the grant of the Option by the Company
to the Optionee is intended to be exempt from registration under the securities
laws of the state or states in which the grant of such Option is deemed to be
made, by virtue of transactional exemptions set forth therein; (iii) the Option
acquired by the Optionee hereunder, and the Shares to be received as a result of
the exercise of the Option, are being acquired solely for his own account, for
investment purposes only and not with a view to, or for sale in connection with,
any distribution (as such term is used in Section 2(11) of the 1933 Act) of such
Option or such Shares nor with the present intention of distributing or selling
such Option or such Shares; (iv) the Optionee has made a detailed inquiry
concerning the Company and its business and services, officers and personnel;
(v) the Company has made available to the Optionee, or such Optionee has had
access to, any and all information, financial or otherwise, concerning the
Company and its businesses and services, officers and personnel which the
Optionee has requested or deems relevant (including information regarding the
ongoing investigations of the Company by certain federal and state agencies and
other regulatory bodies, as well as related private party proceedings, and the
Company’s ongoing response thereto); (vi) the Optionee has such knowledge and
experience in financial and business matters in order to evaluate the merits and
risks of investment in the Option and the Shares to be received as a result of
the exercise of the Option and to make an informed investment decision with
respect to both the Option and the Shares; (vii) the Optionee is an “accredited
investor” as defined in Regulation D promulgated under the 1933 Act; and (viii)
the Optionee can bear a complete loss of the value of the Option (or the Shares
to be received as a result of the exercise of the Option) and is able to bear
the economic risks of holding the Option or the Shares for an indefinite
period.  The Optionee also understands that neither the Option nor the Shares to
be received as a result of the exercise of the Option have been registered under
the 1933 Act or any applicable state securities laws and regulations and that
neither the Option nor any of such Shares can be transferred or sold unless
subsequently registered under the 1933 Act and any applicable state securities
laws and regulations or unless an exemption from such registration is
available.  The Optionee further acknowledges that if an exemption from
registration is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and on requirements relating to the Company which are outside of
the Optionee’s control.
 
- 7 -

--------------------------------------------------------------------------------


 
 
16.           Tax Consequences.  Set forth below is a brief summary as of the
date of this Option of some of the federal tax consequences of exercise of this
Option and disposition of the Shares.  THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE OPTIONEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
 
(a)           The Optionee will not recognize any income on receipt of the
Option.
 
(b)           The Optionee will recognize ordinary income at the time he
exercises the Option equal to the amount by which the Fair Market Value of the
Shares on the date of exercise exceeds the Option Price paid for the
Shares.  The amount so recognized is subject to federal withholding and
employment taxes if the Optionee is an employee.
 
(c)           The Optionee’s tax basis for the Shares received as a result of
the exercise of the Option will be equal to the Fair Market Value of those
Shares on the date of the exercise.
 
(d)           Upon the sale of the Shares, the Optionee will recognize a capital
gain or loss on the difference between the amount realized from the sale of the
Shares and the Fair Market Value on the date of exercise.  The gain or loss
would be short- or long-term depending upon whether the Shares were held for at
least one year after the date of exercise of the Option.
 
*  *  *  *  *
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the first
day of April, 2008.

 

  COMPANY:
 
WELLCARE HEALTH PLANS, INC.
 
  By:  /s/  Heath Schiesser 
Name:  Heath Schiesser
Title:  President & CEO

 


Optionee hereby accepts this Option subject to all of the terms and provisions
hereof.  Optionee has reviewed this Option in its entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option, and
fully understands all provisions of the Option.
 



 

  Dated:  April 1, 2008   OPTIONEE:  /s/  Thomas F. O'Neil III 

 
 
 
 

 

 
- 8 -

--------------------------------------------------------------------------------

 
